UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1541


In Re:   ANDRE J. HOWARD, and family,

                Petitioner.




               On Petition for Extraordinary Writ.
              (1:12-cv-00035-SGW; 1:13-mc-00032-JPJ)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre J. Howard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre J. Howard petitions for an extraordinary writ

pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2006).                 We

conclude that relief is not warranted.         Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                           PETITION DENIED




                                     2